Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to continuation application 16/387,969 dated 04/18/2019 now Patent No. 10,872,433, which claims benefit to provisional application 62/659,470 dated, 04/18/2018, and claims benefit to provisional application 62/662,965 dated 04/26/2018, and claims benefit provisional application 62/663,529 dated 04/27/2018, claims benefit provisional application dated 62/769,241 now 11/19/2018, claims benefit provisional application 62/769,236 dated 11/19/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, 18, 21, 22, 23, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirzer et al (U.S. Patent Pub. No. 2019/0080467, hereafter referred to as Hirzer) view of Smolyanskiy et al (U.S. Patent Pub. No. 20190295282, hereafter referred to as Smolyanskiy).

Regarding Claim 1, Hirzer teaches a device for modeling a road surface, the device comprising: 
an image capture device to obtain a time-ordered sequence of images representative of a surface, one of the sequence of images being a current image (paragraph 45, Hirzer teaches capturing images from the vehicle of car.); and 
processing circuitry to: 
provide a data set to a first artificial neural network (ANN) to produce a first output of three-dimensional structure of a scene (paragraph 38-paragraph 40, paragraph 66, Hirzer teaches using a ANN ), the data set including: 
a portion of the sequence of images, the portion of the sequence of images including the current image (paragraph 63-paragraph 68, Hirzer teaches tracking and capturing the images of scene and generating an pose based on the sensor position); 
motion of the sensor (paragraph 66-paragraph 68, paragraph 75, Hirzer teaches capturing the motion data form one or more sensors, and using that information for 3D tracker.); and 
an epipole (paragraph 79, Hirzer use the epipolar geometry to estimate the linearization of the motion camera.).
Hirzer does not explicitly disclose provide the data set to a second ANN to produce a second output of photogrammetric loss of the scene; and 
compare the first output to the second output to determine a feature of the surface.
Smolyanskiy is in the same field of art of object detection using the deep neural network. Further, Smolyanskiy teaches provide the data set to a second ANN to produce a second output of photogrammetric loss of the scene (Figure 1A item 104A and 104B, Smolyanskiy teaches capturing different image and then using two different deep neural networks to extract features form the image to generate a depth image of the scene); and 
compare the first output to the second output to determine a feature of the surface (paragraph 36, Figure 1A item 108A, item 108B Smolyanskiy teaches capturing different features of each of the images in first DNN and the second DNN and the matching different images between the two different images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirzer by incorporating the two different deep neural networking that is taught by Smolyanskiy, to make the invention that captures images of the road and then uses feature detection from two different deep neural networks to determine the distance and objects in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since as a result, the depth values determined from the final disparity values may be inaccurate, which may reduce the accuracy and thus the safety of the system deploying the DNN (paragraph 7, Smolyanskiy).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 2, 10, 18, Hirzer in view of Smolyanskiy discloses wherein the first output is a three-dimensional structure of a scene, and wherein the second output is a three-dimensional structure based on the photogrammetric loss of the scene (paragraph 30, paragraph 61, paragraph 136, paragraph 168, Smolyanskiy).  

	
In regards to Claims 5, 13, 21, Hirzer in view of Smolyanskiy discloses wherein the first ANN and the second ANN are trained using loss functions that differ in a weighting between types of loss and use the same types of loss (paragraph 74-paragraph 76, Smolyanskiy).  

In regards to Claims 6, 14, 22, Hirzer in view of Smolyanskiy discloses wherein types of loss include at least one of photometric loss, geometric loss, sensor motion loss, or future image loss (paragraph 74-paragraph 76, paragraph 86-paragraph 89, Smolyanskiy.)  

In regards to Claim 7, 15, 23, Hirzer in view of Smolyanskiy discloses wherein the first ANN and the second ANN are implemented as a single ANN trained to produce a two-channel output, wherein a first channel is the first output and the second channel is the second output (paragraph 32, Smolyanskiy teaches the input channels).  

In regards to Claim 8, 16, 24, Hirzer in view of Smolyanskiy discloses wherein the first ANN and the second ANN are implemented to share a single ANN up to a bottleneck and then diverge thereafter (paragraph 27-paragraph 32, Smolyanskiy teaches capturing different images an using the DNN until each image is separated into two different DNN).  

Regarding Claim 9, Hirzer teaches a method for modeling a road surface, the method comprising: 
obtaining a time-ordered sequence of images representative of a surface, one of the sequence of images being a current image (paragraph 45, Hirzer teaches capturing images from the vehicle of car.); providing a data set to a first artificial neural network (ANN) to produce a first output of three-dimensional structure of a scene (paragraph 38-paragraph 40, paragraph 66, Hirzer teaches using a ANN ), the data set including:
a portion of the sequence of images, the portion of the sequence of images including the current image paragraph 63-paragraph 68, Hirzer teaches tracking and capturing the images of scene and generating an pose based on the sensor position); 
motion of the sensor (paragraph 66-paragraph 68, paragraph 75, Hirzer teaches capturing the motion data form one or more sensors, and using that information for 3D tracker.); and 
an epipole (paragraph 79, Hirzer use the epipolar geometry to estimate the linearization of the motion camera.).
Hirzer does not explicitly disclose providing the data set to a second ANN to produce a second output of photogrammetric loss of the scene; and 
comparing the first output to the second output to determine a feature of the surface.
Smolyanskiy is in the same field of art of object detection using the deep neural network. Further, Smolyanskiy teaches providing the data set to a second ANN to produce a second output of photogrammetric loss of the scene (Figure 1A item 104A and 104B, Smolyanskiy teaches capturing different image and then using two different deep neural networks to extract features form the image to generate a depth image of the scene); and 
comparing the first output to the second output to determine a feature of the surface (paragraph 36, Figure 1A item 108A, item 108B Smolyanskiy teaches capturing different features of each of the images in first DNN and the second DNN and the matching different images between the two different images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirzer by incorporating the two different deep neural networking that is taught by Smolyanskiy, to make the invention that captures images of the road and then uses feature detection from two different deep neural networks to determine the distance and objects in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since as a result, the depth values determined from the final disparity values may be inaccurate, which may reduce the accuracy and thus the safety of the system deploying the DNN (paragraph 7, Smolyanskiy).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

Regarding Claim 17, Hirzer teaches at least one machine readable medium including instructions for modeling a road surface, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: 
obtaining a time-ordered sequence of images representative of a surface, one of the sequence of images being a current image (paragraph 45, Hirzer teaches capturing images from the vehicle of car.); 
providing a data set to a first artificial neural network (ANN) to produce a first output of three-dimensional structure of a scene (paragraph 38-paragraph 40, paragraph 66, Hirzer teaches using a ANN ), the data set including: 
a portion of the sequence of images, the portion of the sequence of images including the current image (paragraph 63-paragraph 68, Hirzer teaches tracking and capturing the images of scene and generating an pose based on the sensor position); 
motion of the sensor (paragraph 66-paragraph 68, paragraph 75, Hirzer teaches capturing the motion data form one or more sensors, and using that information for 3D tracker.); and 
an epipole (paragraph 79, Hirzer use the epipolar geometry to estimate the linearization of the motion camera.).
Hirzer does not explicitly disclose providing the data set to a second ANN to produce a second output of photogrammetric loss of the scene; and 
comparing the first output to the second output to determine a feature of the surface.  
Smolyanskiy is in the same field of art of object detection using the deep neural network. Further, Smolyanskiy teaches providing the data set to a second ANN to produce a second output of photogrammetric loss of the scene (Figure 1A item 104A and 104B, Smolyanskiy teaches capturing different image and then using two different deep neural networks to extract features form the image to generate a depth image of the scene); and 
comparing the first output to the second output to determine a feature of the surface (paragraph 36, Figure 1A item 108A, item 108B Smolyanskiy teaches capturing different features of each of the images in first DNN and the second DNN and the matching different images between the two different images.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirzer by incorporating the two different deep neural networking that is taught by Smolyanskiy, to make the invention that captures images of the road and then uses feature detection from two different deep neural networks to determine the distance and objects in the image; thus, one of ordinary skilled in the art would be motivated to combine the references since as a result, the depth values determined from the final disparity values may be inaccurate, which may reduce the accuracy and thus the safety of the system deploying the DNN (paragraph 7, Smolyanskiy).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

Allowable Subject Matter
Claims 3, 4, 11, 12, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665